Judgment of conviction of defendant of the crime of conspiracy to commit the crime of extortion in violation of section 580-a of the Penal Law and of an attempt to commit the crime of extortion, unanimotisly affirmed. The imposition of separate sentences thereon to run consecutively was proper and did. not constitute double punishment within the prohibition of section 1938 of the Penal Law. (iSee Penal Law, §§ 2, 580-a, 850, 851; People ex rel. Maurer v. Jackson, 2 N Y 2d 259; People v. Erickson, 302 N. Y. 461; United States v. Bayer, 331 U. S. 532, 542; Brown v. United States, 167 F. 2d 772.) -Concur — Breitel, J. P., McNally, Eager, Steuer and Bastow, JJ.